MEMORANDUM**
Ignacio Velazquez-Mercado appeals the judgment imposing a 55-month sentence pursuant to his guilty-plea conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Velazquez-Mercado has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Velazquez-Mercado has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.